                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                                  Nq. 7:19-MJ-1092-RJ

UNITED STATES OF AMERICA                 )
                                         )
             v.                          )              ORDER
                                         )
STEPHANIE LYNN BUFFKIN,                  )
                                         )
             Defendant.                  )


      This matter comes before the court on the Government's motion to dismiss the criminal

information. [DE-16]. The motion is ALLOWED, and this matter is dismissed.

      SO ORDERED, this the 27th day of December 2019.


                                         Rottf:lt?=
                                         United States Magistrate Judge
